Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 03/02/2022. Currently, claims 1-10 and 12-16 are pending in the application.


Drawings

The drawings filed on 03/19/2020 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) cancelled from the claim(s):
“the control contact disposed electrically separate from a signal path of each of the at least two surface electrodes in claim 1, wherein signal path  is not shown in any Figure of the present invention.

No mew matter should be entered.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claim 1, where the claim recites the limitation of  “the control contact disposed electrically separate from a signal path of each of the at least two surface electrodes”, wherein “signal path”  is not shown in any Figure of the present invention and also the specification merely recites signal path without giving any specific description of the signal path. Thus, it is not clear how to picture/understand the signal path in the semiconductor component of claim 1, and hence the above limitation renders the claim 1 indefinite. For the purpose of applying prior art it will be considered as “the control contact disposed electrically separate from each of the at least two surface electrodes”.

  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Marso et al (Varactor Diodes based on an AlGaN/GaN HEMT layer structure, 2001). A copy of Marso is provided with this office action.

Regarding claim 1, Figure 1 of Marso discloses a semiconductor component (21) comprising: 
at least one first semiconductor layer (GaN) and a second semiconductor layer (AlGaN); 
at least two surface electrodes (two gate electrodes on the left mesa) of identical type arranged directly or indirectly on a side of the second semiconductor layer (AlGaN) facing away from the first semiconductor layer (GaN) in order to form two anti-serially connected diodes (varactor); 
the surface electrodes (G) are arranged and embodied in a cooperating manner such that a charge carrier zone (2DEG) is formed in the first semiconductor layer (GaN) at least in an operating state; and
at least one control contact (S/G/D) for controlling a potential of the charge carrier zone (2DEG) provided in a region of the charge carrier zone on the side of the second semiconductor layer (AlGaN) facing away from the first semiconductor layer, the control contact disposed electrically separate from each of the at least two surface electrodes (G).

Marso does not explicitly teach that said charge carrier zone forming a common counterelectrode with respect to the surface electrodes (G) and the charge carrier zone (2DEG) is embodied at least in the operating state such that, via the charge carrier zone, there exists a continuous electrical connection7213894.1Applicant: Fraunhofer-Gesellschaft zur Forderung der angewandten Forschung e.V. Application No.: 16/648,791from the counterelectrode to at least one control contact (S/G/D), and the charge carrier zone (2DEG) is embodied protruding beyond the surface electrodes (G) in a projection onto a rear side of the semiconductor component.

However, the above limitation does not distinguish the present invention over the prior art of Marso which teaches the structure as claimed and the material as specified in the applicant specification, wherein the structure is capable of performing the above function. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The Examiner notes that where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. (In re Swinehart and Sfiligoj, 169 USPQ 226 (C.C.P.A. 1971)).

Claims 1-6, 9, 12 and 14 are rejected under 35 U.S.C. 103 as being obvious over Applicant’s Admitted prior art (hereinafter as “AAPA”, Figures 1-2, Pages 11-13 of Applicant’s Specification).

Regarding claim 1, Figures 1-2 of AAPA disclose a semiconductor component (1a+1b) comprising: 
at least one first semiconductor layer (GaN in AlGaN/GaN high electron mobility transistor, Page 11 of Applicant’s Specification) and a second semiconductor layer (AlGaN); 
at least two surface electrodes (3a and 3b) of identical type (gate electrode) arranged directly or indirectly on a side of the second semiconductor layer (AlGaN) facing away from the first semiconductor layer (GaN) in order to form two anti-serially connected diodes (Pages 11-13 of Applicant’s Specification); 
the surface electrodes (3a and 3b) are arranged and embodied in a cooperating manner such that a charge carrier zone (interface zone of GaN and AlGaN) is formed in the first semiconductor layer (GaN) at least in an operating state; and
at least one control contact (4) for controlling a potential of the charge carrier zone(interface zone of GaN and AlGaN) provided in a region of the charge carrier zone  on the side of the second semiconductor layer (AlGaN) facing away from the first semiconductor layer (GaN), the control contact (4) disposed electrically separate (not connected) from each of the at least two surface electrodes (3a and 3b).

AAPA does not explicitly teach that said charge carrier zone (interface zone of GaN and AlGaN) forming a common counterelectrode with respect to the surface electrodes (3a and 3b); and the charge carrier zone is embodied at least in the operating state such that, via the charge carrier zone, there exists a continuous electrical connection from the counterelectrode to at least one control contact (4), and the charge carrier zone is embodied protruding beyond the surface electrodes (3a and 3b) in a projection onto a rear side of the semiconductor component.

However, the above limitation does not distinguish the present invention over the prior art of AAPA (Figures 1-2, Pages 11-13 of Applicant’s Specification) which teaches the structure as claimed and the material as specified in the applicant specification, wherein the structure is capable of performing the above function. Moreover, it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Further, The Examiner notes that where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. (In re Swinehart and Sfiligoj, 169 USPQ 226 (C.C.P.A. 1971)).

Regarding claim 2, Figures 1-2 of AAPA disclose that the semiconductor component as claimed in claim 1, wherein there are no further ohmic contacts (please see Figure 2, source/drain electrodes are combined to connect by electrode 4 only) on the side of the second semiconductor layer (AlGaN) facing away from the first semiconductor layer (GaN) other than the at least one control contact (4).

Regarding claim 3, Figures 1-2 of AAPA disclose that the semiconductor component as claimed in claim 1, wherein the semiconductor component comprises a heterostructure  and a two-dimensional electron gas at a boundary between the first semiconductor layer (GaN) and the second semiconductor layer (AlGaN) forms the charge carrier zone (Pages 11-13 of Applicant’s Specification).
Regarding claim 4, Figures 1-2 of AAPA do not explicitly teach that the semiconductor component as claimed in claim 1, wherein the two-dimensional electron gas has a sheet resistance of between 200 and 800Ω (Ω/□).

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges in order to forma high efficiency varactor with appropriate sheet resistance since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 5, Figures 1-2 of AAPA disclose that the semiconductor component as claimed in claim 1, wherein the control contact (4) is embodied as an ohmic contact or as a Schottky contact (AAPA, Pages 11-13 of specification, ohmic in this case).

Regarding claim 6, Figures 1-2 of AAPA disclose that the semiconductor component as claimed in claim 1, wherein the surface electrodes (3a and 3b) are embodied as Schottky contacts (AAPA, Pages 11-13 of specification).

Regarding claim 9, Figures 1-2 of AAPA disclose that the semiconductor component as claimed in claim 1, wherein the semiconductor component comprises a heterostructure composed of III/V semiconductor material (AlGaN/GaN) (AAPA, Pages 11-13 of specification).

Regarding claim 12, Figures 1-2 of AAPA disclose that the semiconductor component of claim 1, wherein the semiconductor component is a varactor (AAPA, Pages 11-13 of specification).



Regarding claim 14, Figures 1-2 of AAPA disclose that the semiconductor component of claim 9, wherein the III/V material is at least one of AlGaN/GaN, GaAs/AlGaAs, or AlGaAs/InGaAs (AAPA, Pages 11-13 of specification).


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being obvious over Applicant’s Admitted prior art (hereinafter as “AAPA”, Figures 1-2, Pages 11-13 of specification) in view of Wright (US 20160079444 A1).

Regarding claim 2, Figures 1-2 of AAPA do not explicitly teach that the semiconductor component as claimed in claim 1, wherein there are no further ohmic contacts on the side of the second semiconductor layer (AlGaN) facing away from the first semiconductor layer (GaN) other than the at least one control contact (4).

However, Wright is a pertinent art which teaches a compound varactor, wherein the electrodes are formed in the shape of fingers and interleaved with one another and thereby reduce the area for devices which require many varactor (Figure 2, [0002]-[0004]). Figure 2 of Wright, also, teaches that there is one bias connector 280 in the varactor for power supply ([0063])

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor component of AAPA with no further ohmic contacts on the side of the second semiconductor layer (AlGaN) facing away from the first semiconductor layer (GaN) other than the at least one control contact (4) according to the teaching of Wright in order to reduce the area of varactor in a device.

Regarding claim 7, Figures 1-2 of AAPA disclose that the semiconductor component as claimed in claim 1, wherein the surface electrodes (3a and 3b) are each embodied in the form of as a finger structure that are linear in a main direction of extent.

But, Figures 1-2 of AAPA do not explicitly teach that the finger structures are interlaced in one another. 
However, Wright is a pertinent art which teaches a compound varactor, wherein the electrodes are formed in the shape of fingers and interleaved with one another and thereby reduce the area for devices which require many varactor (Figure 2, [0002]-[0004]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor component of AAPA with the finger structures that are interlaced in one another according to the teaching of Wright in order to reduce the area of varactor in a device.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being obvious over Applicant’s Admitted prior art (hereinafter as “AAPA”, Figures 1-2, Pages 11-13 of specification) in view of Kinzer et al (US 20050189561 A1).



Regarding claims 8 and 13, Figures 1-2 of AAPA do not explicitly teach that the semiconductor component as claimed in claim 1, wherein the surface electrodes (3a and 3b) are ring-shaped, wherein the ring-shaped surface electrodes (33a, 33b) are concentric.

However, Kinzer is a pertinent art which teach a bidirectional switch, wherein Figure 8 of Kinzer teaches an alternate arrangement for gate electrodes and ohmic electrode 26, 25 is illustrated as structure 60. Structure 90 includes two gate electrodes, gate electrodes 32, 34. Gate electrodes 32, 34 are provided without insulation and are formed to have a smooth rounded edges to prevent crowding of the electric fields. Gate electrodes 32, 34 can be formed without the need for implant operations, thereby reducing damage to the structure that can potentially decrease the breakdown resistance of the device ([0047]).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the surface electrodes such that the surface electrodes (3a and 3b) are ring-shaped, wherein the ring-shaped surface electrodes (33a, 33b) are concentric  since the court has held that a simple substitution of one known element for another (having surface electrode ring shape and concentric instead of finger shaped) to obtain predictable results is obvious. KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007). (Please see Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980)).




Claims 10 and 15-16 are rejected under 35 U.S.C. 103 as being obvious over Applicant’s Admitted prior art (hereinafter as “AAPA”, Figures 1-2, Pages 11-13 of specification) in view of Prechtl et al (US 20170125562 A1).

Regarding claims 10 and 15-16, Figures 1-2 of AAPA do not explicitly teach that the semiconductor component as claimed in claim 1, wherein the semiconductor component is highly insulating with a highly insulating substrate, wherein the substrate is formed from SiC or sapphire, or is formed with an additional insulation layer or wherein the substrate is formed from SiC or sapphire, and is formed with an additional insulation layer.

However, Prechtl is a pertinent art which teaches a bidirectional compound semiconductor device, wherein Prechtl teaches that such a device formed with substrate such as single-crystal or polycrystalline SiC on silicon, silicon on insulator (SOI), separation by implantation of oxygen (SIMOX) process substrates, and silicon on sapphire (SOS), for example [0003]).

Thus, it would have been obvious to try by one of ordinary skill in the art before the effective filing date of the claimed invention to use a substrate as claimed according to the teaching of Prechtl ([0003]), since it has been held that choosing from a finite number of identified, predictable solutions such as substrate comprising SiC or sapphire or formed with an additional insulation layer in the method of forming the semiconductor component of AAPA , with a reasonable expectation of success is obvious.  KSR Int'l v. Teleflex Inc., 127 S.Ct. 1727 (2007).


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claim 1, filed on 03/02/2022 as recited in pages 6-9, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813